Citation Nr: 1647922	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from September 1990 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  The May 2012 rating decision denied, in part, service connection for a left knee injury.  The Veteran submitted a Notice of Disagreement in June 2012 regarding the decision on the left knee claim.  A Statement of the Case was issued in March 2013 and the Veteran timely appealed in May 2013.

The Veteran initially requested a videoconference hearing before a Veterans Law Judge via his VA Form 9.  However, in March 2014, the Veteran submitted a written cancellation request.  Thus, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for a left knee disorder secondary to his right knee disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran was afforded VA examinations to evaluate his left knee claim in May 2011 and June 2012.  The May 2011 examination report stated that the left knee was a separate injury and "not service related."  The June 2012 VA examiner opined that the left knee disorder was less likely than not incurred in or caused by service.  He also stated, "His left knee condition is unlikely related to service related right knee condition."

VA has a duty to address all arguments put forth by a claimant and theories under which entitlement to benefits sought may be awarded. See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  Here, a thorough rationale was not provided by the examiners as to whether the left knee disorder is secondary to the service-connected right knee disability.  The Board also notes that a finding that a condition is not "caused by or as a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  This consideration requires further guidance by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Where the record before the Board is inadequate to render a fully informed decision, a remand is warranted in order to fulfil the duty to assist the appellant to develop the facts and data pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the issue on appeal is being REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. 
 
 2. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination. Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, return the file, to include a copy of this remand, to the June 2012 examiner for an addendum opinion as to the etiology of the Veteran's left knee condition.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to review all pertinent records and evidence associated with the claims file and opine as to whether it is at least as likely as not (a 50 percent probability or more) that the left knee condition is either caused or permanently aggravated by the Veteran's service-connected disabilities, including the right knee disability.  "Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion. A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for a left knee condition based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

